        ....•·;·HFt;;·••.
      • o1 _........ ,;-1 ••
    •7.'.>l•····· "Rl1 -.....,h
   'AA.f~-· ··'"'· ••
  l 0/~!Jlt;. · ~ii-..r.:_\9t. \
                                                                             Division of Business Services
 • Si     I E }.-3!
 !t"'!JAG~IC  ,., •                                                              Department of State
 \t~\
  -~,- ~
       ·-                     /~j
                             ;1'>.                                                 State of Tennessee
   ··•';i,..~°'•,, . -   ~-~"' ~~-·
      ••••••;c.•········--~-                                                     312 Rosa L. Parks AVE, 6th FL
             .........
               l'796i< ••••·
                                                                                   Nashville, TN 37243-1102
     TreHargett
 Secretary of State


                                                          Filing Information

 Name:                    REGIONS BANK
General Information
 SOS Control #                         000335970                                      Formation Locale: ALABAMA
 Filing Type:                          For-profit Corpo~a:ion - Foreign               Date Formed:      04/02/1957
                                       08/15/1997 12:4'1 PM                           Fiscal Year Close 12
 Status:                               Active
 Duration Term:                        Perpetual

Registered Agent Address                                                  Principal Address
CORPORATION SERVICE COMPANY                                               1900 5TH AVE N
2908 POSTON AVE                                                           BIRMINGHAM, AL 35203-2610
NASHVILLE, TN 37203-1312

The following document(s} was/were filed in this office on the date(s) indicated below:
 Date Filed               Filing Description                                                                  Image#
 03/27/2019 2018 Annual Report                                                                              B0679-3433
03/13/2018 2017 Annual Report                                                                               B0515-3677
 03/07/2017 2016 Annual Report                                                                              B0356-9083
03/30/2016 2015 Annual Report                                                                               B0225-6057
 03/26/2015 2014 Annual Report                                                                              B0075-6491
03/21/2014 2013 Annual Report                                                                               A0224-1659
02/13/2013 2012 Annual Report                                                                               A0155-1496
03/28/2012 2011 Annual Report                                                                               A0112-2882
 Principal Address 1 Changed From: 1900 Fl:-TH AVE NORTH To: 1900 5TH AVE N
Principal Postal Code Changed From: 35203 To: 35203-2610
03/07/2012 Merger- Survivor (Delayed Date 03/09/2012)                                                       7010-0532
Qualified Survivor Control# Changed To: (J00335970                                                         ii . PLAINTIFF'S
Qualified Survivor Changed To: REGIONS BANK (ALABAMA)                                                      .i .      EXHIBIT
Qualified Non-survivor Control# Changed To: 000421196                                                      f :4.
Qualified Non-survivor Changed To: UNION PLANTERS HONG KONG, INC. (SHELBY COUNTY)
04/01/2011               201 OAnnual Report                                                                 A0067-1709
Principal Postal Code Changed From: 352030000 To: 35203
03/31/2010 2009 Annual Report                                                                               A0015-0488
9/13/2019 12:41:38 PM                                                        Page
  Case 3:18-cv-00102-JRG-DCP Document 37-1 Filed 09/18/19 Page 1 of 3 PageID #: 1191 of 3
                                            Filing Information

Name:       REGIONS BANK

03/31/2009 2008 Annual Report                                                      6498-2048

03/31/2008 2007 Annual Report                                                      6271-0697

Principal Address Changed
Mail Address Changed
05/02/2007 2006 Annual Report                                                      6049-2058

11/20/2006 Merger                                                                  5891-1064

Merged Control# Changed From: 000333205
Merged Control# Changed From: 000335970
04/06/2006 2005 Annual Report                                                      5762-0992

10/20/2005 Assumed Name                                                            5579-2157

07/19/2005 Merger                                                                  5511-2030

Merged Control# Changed From: 000335970
Merged Control# Changed From: 000482611
06/27/2005 Assumed Name                                                            5493-2091

04/04/2005 2004 Annual Report                                                      5417-2935

01/26/2005 Registered Agent Change (by Entity)                                     5339-0476

Registered Agent Physical Address Changed
Registered Agent Changed
11/02/2004 2004 Annual Report                                                      5271-0452

Fiscal Year Close Changed
09/27/2004 Registered Agent Change (by Agent)                                      5243-0482

Registered Agent Physical Address Changed
09/03/2003 Assumed Name                                                            4901-2057

09/03/2003 2003 Annual Report                                                      4901-0627

11/26/2002 2002 Annual Report                                                      4661-0169

Principal Address Changed
Mail Address Changed
12/05/2001 2001 Annual Report                                                      4361-0866

Mail Address Changed
11/15/2000 2000 Annual Report                                                      4051-0682

05/10/2000 Merger                                                                  3905-0450

Merged Control# Changed From: 000181298
Merged Control# Changed From: 000335970
05/10/2000 Merger                                                                  3905-0461

Merged Control# Changed From: 000122636
Merged Control # Changed From: 000335970
9/13/2019 12:41:38 PM                                                                 Page 2 of 3
  Case 3:18-cv-00102-JRG-DCP          Document 37-1 Filed 09/18/19 Page 2 of 3 PageID #: 120
                                           Filing Information

Name:        REGIONS BANK

10/26/1999 Merger                                                                     3755-2851

Merged Control# Changed From: 000228147
Merged Control # Changed From: 000335970
08/24/1998 CMS Annual Report Update                                                   3552-2437

Principal Address Changed
08/15/1997 Merger                                                                     3375-1588

Merged Control# Changed From: 000259969
Merged Control# Changed From: 000335970
08/15/1997 Initial Filing                                                             3375-1597


Active Assumed Names (if any)                                                  Date         Expires




9/13/2019 12:41:38 PM                                                                  Page 3 of3
  Case 3:18-cv-00102-JRG-DCP          Document 37-1 Filed 09/18/19 Page 3 of 3 PageID #: 121
